Order, Supreme Court, New York County (Carol Huff, J.), entered July 1, 1998, which, to the extent appealed from, granted plaintiff’s motion to dismiss defendants’ affirmative defenses and counterclaims *448to the extent of dismissing the affirmative defense and counterclaim alleging fraud in the inducement, unanimously affirmed, with costs.
While the general merger clause in the lease is ineffective to exclude the parol evidence of fraud in the inducement (see, Danann Realty Corp. v Harris, 5 NY2d 317, 320; Blittner v Filroben Assocs., 183 AD2d 645), we nonetheless find that the motion court properly dismissed defendants’ affirmative defense and counterclaim because the misrepresentation alleged, regarding the size of the premises to be rented, was not one upon which defendants could have reasonably relied. The dimensions of the subject premises were not within plaintiffs peculiar knowledge and could have been ascertained had defendants diligently inspected the premises, as they were bound to, to insure the protection of their interests in the subject arm’s length commercial real estate transaction (see, Danann Realty Corp. v Harris, 5 NY2d, supra, at 322; Busch v Mastropierro, 258 AD2d 492). Concur — Sullivan, J. P., Nardelli, Williams and Andidas, JJ.